Order entered December 30, 2019




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00615-CV

                            DASPIT LAW FIRM, PLLC, Appellant

                                             V.

                              ERIC HERMAN, ET AL., Appellees

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-01463-C

                                          ORDER
       On December 17, 2019, we ordered court reporter Janet E. Wright not sit as a reporter

until a supplemental record containing certain exhibits that were omitted from the original

reporter’s record was filed. The supplemental record has now been filed. Accordingly, we

VACATE our December 17th order.

       We ORDER appellees’ brief be filed no later than January 21, 2020.

       We DIRECT the Clerk of this Court to send a copy of this order to the Honorable Sally

Montgomery, Presiding Judge of County Court at Law No. 3; Ms. Wright; the Dallas County

Auditor’s Office; and, the parties.

                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE